DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 4, 2021. 
Claims 1, 9, and 17 have been amended. 
Claims 4, 6-7, 12, and 14-15 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 4, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to WINTERGERST ‘366 teaches the newly added limitations as shown in the rejections below. 

Claim Interpretation
Claim 1 recites the limitation “transforming classes and binaries of the application” in line 4. Under broadest reasonable interpretation, in light of Applicant’s specification as it would be interpreted by one of ordinary skill in the art, “classes… of the application” appears to mean “memory allocation requests” according to [0038] of the specification (“apply a profiler transformation (PT) to the memory allocation requests (or classes)”), and “binaries” appears to mean “classes” according to [0037] of the specification (“xi represents the classes (binaries),” “set of binaries/classes,” and “application specific binaries/classes”).

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “use cases” in line 15 and last line 7, which is spelled differently than “use-cases” in lines 17 and 19. For purposes of examination, the Examiner construes the limitation to mean “use-cases” in order to be consistent with the remaining limitations of the claim.
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CROSBY (Pub. No.: US 2010/0211754 A1), hereafter CROSBY, in view of VASWANI (Pub No.: US 2008/0005208 A1), hereafter VASWANI, and SEIDMAN (Pub. No.: US 2006/0206885 A1), hereafter SEIDMAN, and WINTERGERST (Pub No.: US 2011/0138366 A1), hereafter WINTERGERST ‘366.
Regarding claim 1, CROSBY teaches:
A processor-implemented method for memory suspect detection, comprising: systematically executing, via one or more hardware processors, a plurality of transactions of an application to generate metrics by transforming classes and binaries of the application, the plurality of transactions associated with suspected memory allocations
the suspected memory allocations associated with one or more of classes known for common memory issues, classes associated with memory issues from previous executions, and classes associated with user interest (CROSBY [0027] teaches a problematic memory leak is not isolated to a single object, but rather likely repeated each time memory is allocated to a similar object, and thus, a sampling of allocations and releases will be sufficient to identify memory utilization patterns; [0045-0046] teach memory utilization patterns are determined for each object class, for each of the predominate object classes, or for each object class of interest to the user, or combinations of these and other selection parameters, where because the actual allocations and releases are recorded based on a sampling of the allocations, the characteristics of the memory utilization for any particular object class can be estimated/determined from these sampled allocations; see also [0064]),
wherein the classes and binaries of the application satisfy at least one predefined criteria
implementing, via the one or more hardware processors, binary execution logics in the application based on the generated metrics, while tracking one or memory allocation requests from the application to a runtime environment (CROSBY [0013], [0031-0033], and FIG. 1A-1C teach augmenting the application to record memory allocations and releases over time, where the logical machine instructions to perform the augmentation are binary (i.e. binary execution logics); alternatively, FIG. 1A-1B, [0033], and [0037] illustrate binary logic to determine whether the allocation should be sampled or not and whether the object is included in the list of monitored objects or not (i.e. binary execution logics); [0046] teaches the actual allocations and releases are recorded based on a sampling of the allocations, and the characteristics of the memory utilization for any particular object class can be estimated/determined from these sampled allocations, where the accuracy of this estimate will be a function of the distribution characteristics of the class over time);
establishing, via the one or more hardware processors, a memory monitoring session with a server, wherein the application is monitored in a controlled environment with systematic execution of application use cases (CROSBY [0076-0077] teach memory utilization analysis system, which contains a combination of hardware and software to perform tasks and functions for augmenting an application to monitor memory allocations and releases and recording them for subsequent processing by the analysis system, where [0045-0046] teach determining memory utilization patterns 
and wherein a plurality of memory snapshots is at least one of user triggered and auto configured ([0079] teaches reporting monitored allocations and releases, as well as conventional snapshots (see FIG. 5 #540) of the allocated memory, where [0010-0011] & [0049] teach conventional snapshots of an application's use of memory are typically taken at particular points in time (i.e. auto configured)),
periodically capturing, via the one or more hardware processors, the metrics generated while systematically executing the plurality of transactions during the monitoring session as the plurality of memory snapshots of each of the plurality of transactions, the metrics generated on execution of one of the plurality of transactions comprises memory allocation information and application memory information associated with the one of the plurality of transactions (CROSBY [0012-0013] teach monitoring the memory utilization of an application over time to clearly identify memory leaks or other anomalies and recording memory allocations and releases as they occur over time, where samples of the memory allocations are taken continuously as the application is running to 
wherein the memory allocation information comprise a memory allocation type, a timestamp, a size, and an origin of memory allocation, wherein the memory allocation type comprises a structure and a class (CROSBY [0030] teaches the analysis and presentation of memory utilization patterns are based on the type or class of objects being allocated and released; [0034] teaches identification of the object is recorded as well as the time of the allocation, the location information, class of the object, and the size; see also [0028], [0061], and [0080]; [0043] teaches the analysis and presentation of information regarding memory utilization patterns is organized by object class to distinguish expected memory utilization and anomalous utilization, such as a memory leak, where objects of class includes, for example, employee record and paycheck record (i.e. structure); [0045-0046] also teach memory utilization patterns are determined for each object class, where the allocations and releases are recorded based on a sampling of the allocations, sampling objects of a particular class),
wherein the application memory information comprise information associated with memory utilized by the application, a number of attempts made by the runtime environment to clean memory, time spent to clean the memory (CROSBY [0042] teaches analyzing and presenting memory utilization trends, where [0046] teaches allocations and releases are recorded based on a sampling of the allocations (i.e. information associated with memory utilized by the application); [0041] teaches record of the times and duration of garbage collection being recorded/reported; [0050] also teaches providing the amount of time spent in garbage collection; see also FIG. 3B);
timestamp of capturing the metrics (see CROSBY FIG. 3C depicting a graph of the number of objects accumulated over time (i.e. the point in time when the number of objects accumulated is captured is recorded for the graph));
tagging via the one or more hardware processors, each of a plurality of memory allocation requests with a corresponding unique identifier (CROSBY [0034] teaches selecting the allocation for recording, where an identification of the object is recorded as well as the time of the allocation and an identification of the location in the application from which the instantiation was initiated, where the combination of the identification of the object, the time of the allocation, and the identification of the location in the application would result in a unique identifier),
wherein the unique identifier associated with a memory allocation request of the plurality of memory allocation requests comprises […] type of object created in response to the memory allocation request, a timestamp of creation of the object, and location of source code from where the memory allocation request is originated (see CROSBY [0034] above for the recording of the allocation including the identification of the object, the time of the allocation, and the identification of the location in the application, where [0034] further teaches the class of the object is also recorded to facilitate the presentation of memory utilization trends and statistics based on object class),
dynamically updating, via the one or more hardware processors, the generated metrics based on usage of the plurality of transactions (CROSBY [0013] teaches samples of memory allocations are taken continuously as the application is running to recognize anomalous behavior; [0050] teaches monitoring memory utilization trends, where the amount of available memory is continually decreasing over time based on the sampled allocations and releases, which is indicative of a severe memory leak; [0050] also teaches detecting the amount of time spent in garbage collection increases as the amount of available memory becomes very low; [0052] also teaches certain object classes continually increasing the number of live objects over time, which is characteristic of a memory leak);
parsing, via the one or more hardware processors, the updated metrics across the plurality of memory snapshots captured during the monitoring session to generate a memory suspect list (CROSBY [0052-0053] teach organizing and presenting memory utilization trends over time (i.e. memory snapshots) based on object class (i.e. the number of 
performing, via the one or more hardware processors, comparison between the plurality of memory snapshots, for each item in the memory allocation information, to determine a change in count and size of each type or class of memory allocations (see CROSBY [0052-0053] above, where the number of live/reachable objects in each object class is monitored to determine continually increasing number of live objects over time and distinguish objects that are inadvertently consuming more and more memory (i.e. memory leaks); [0067] also teaches determining the growth of memory being consumed by each object class (i.e. comparison between the memory snapshots... to determine a change in count and size of each type/class));
identifying, via the one or more hardware processors, a set of transactions from amongst the plurality of transactions impacted due to the suspected memory allocations based on the memory suspect list and the change in count and size of the each type or class of memory allocations (CROSBY [0061-0062] teach a modified dominator tree identifies the object class nodes, as well as the size of the object class, the total number of bytes of memory allocated to the object class, and the growth of memory utilization associated with the object class indicating a memory leak; see also [0052-0053] above; [0064] also teaches identifying where the instantiation of objects of the class occurs within the code to identify the cause of a memory leak, where when instantiations are sampled, an identification of the object, its class, as well as the call stack (sequence of calls to subroutines and functions that lead to the instantiation) at the time of instantiation are recorded);
isolating, via the one or more hardware processors, a location of each of the suspect memory allocations to generate one or more trends of memory, based on at least one of memory usage, garbage collections and the application use cases; associating each of the suspected memory allocations with reference to one of the plurality of transactions (CROSBY FIG. 2, 3A-3C, and 4A-4B illustrate determining & displaying memory utilization patterns such as classes & live objects, where [0034] teaches selecting the allocation for recording, where the identification of the object, the time of the allocation, and an identification of the location in the application from which the instantiation was initiated are recorded; see also [0043] & [0047] for presentation of information regarding memory 
CROSBY does not appear to explicitly teach wherein the plurality of memory snapshots are categorized based on the application use-cases and the plurality of memory snapshots contain relevant application context to identify at least one of the application use-cases and the plurality of transactions; the unique identifier […] comprises a hash code of a corresponding allocated memory location, wherein a location of the object is defined as a function of at least one of a thread, a class, a classloader, a method and a line number; profiling, via the one or more hardware processors, each of the suspect memory allocations by implementing the binary execution logics in a target application to track the plurality of memory allocation requests from the target application to the run time environment.
However, VASWANI teaches the unique identifier […] comprises a hash code of a corresponding allocated memory location (VASWANI [0005] and 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CROSBY and VASWANI before them, to include VASWANI’s hashing heap address in CROSBY’s allocation recording. One would have been motivated to make such a combination in order to quickly identify the highest frequency data structures program wide as taught by VASWANI ([0072]), thereby improving the identifying of memory leaks and their causes by identifying problematic objects (see CROSBY [0023], [0025], and [0028]).
CROSBY in view of VASWANI does not appear to explicitly teach wherein the plurality of memory snapshots are categorized based on the application use-cases and the plurality of memory snapshots contain relevant application context to identify at least one of the application use-cases and the plurality of transactions; wherein a location of the object is defined as a function of at least one of a thread, a class, a classloader, a method and a line number; profiling, via the one or more hardware processors, each of the suspect memory allocations by implementing the binary execution logics in a target application to track the plurality of memory allocation requests from the target application to the run time environment. 
However, SEIDMAN teaches wherein a location of the object is defined as a function of at least one of a thread, a class, a classloader, a method and a line number (SEIDMAN [0019-0023] teach notifying agent 130 every time a class is loaded, and the agent instruments these files, parsing through the files, determining the location of object allocation, injecting additional bytecode into the class files, and returning the instrumented class files to JVM, where when the instrumented class files are executed, the additional code causes information about object allocations to be recorded, e.g. saved in a specified location, where information about object allocation includes the name of the class the new object belongs to, the line number of the method, the thread name, and the calling context at each measured object allocation);
profiling, via the one or more hardware processors, each of the suspect memory allocations by implementing the binary execution logics in a target application to track the plurality of memory allocation requests from the target application to the run time environment (see SEIDMAN [0019-0023] above, where the agent instruments the files, parsing through the files, determining the location of object allocation, injecting additional bytecode into the class files, and returning the instrumented class files to JVM, where when the instrumented class files are executed, the additional code causes information about object allocations to be recorded, e.g. saved in a 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CROSBY, VASWANI, and SEIDMAN before them, to include SEIDMAN’s instrumenting class files in CROSBY and VASWANI’s allocation recording. One would have been motivated to make such a combination in order to identify exactly where memory leaks may be occurring as soon as those leaks begin as taught by SEIDMAN ([0004-0005]).
CROSBY in view of VASWANI and SEIDMAN does not appear to explicitly teach wherein the plurality of memory snapshots are categorized based on the application use-cases and the plurality of memory snapshots contain relevant application context to identify at least one of the application use-cases and the plurality of transactions.
However, WINTERGERST ‘366 teaches the limitation (WINTERGERST '366 [0032] teaches profiling an application running and storing profiling data, where [0033] teaches profiling data refers to map data, which include a mapping between numeric identifiers and stack traces, thread names, classes, etc., and event data, which relates to profiled actions occurring in a VM (i.e. relevant application context to identify at least one 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CROSBY, VASWANI, SEIDMAN, and WINTERGERST ‘366 before them, to include WINTERGERST ‘366’s profiling snapshots in CROSBY, VASWANI, and SEIDMAN’s analysis system recording allocations. One would have been motivated to make such a combination in order to optimize the performance of the applications for speed as taught by WINTERGERST ‘366 ([0054]).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. A processor-implemented system for memory suspect detection comprising: one or more memories; and one or more hardware processors, the one or more memories coupled to the one or more hardware processors wherein the one or more hardware processors are configured to execute programmed instructions stored in the one or more memories (CROSBY [0080] teaches the analysis system 570 includes a processor configured to receive the information and to determine therefrom memory utilization trends, where the instructions executed by the processor is stored in memory; see also [0087-0088]).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. CROSBY also teaches A non-transitory computer-readable medium having embodied thereon a computer program for executing a method for memory suspect detection (see CROSBY [0088]).
Regarding claim 2, CROSBY in view of VASWANI, SEIDMAN, and WINTERGERST ‘366 teaches the elements of claim 1 as outlined above. CROSBY also teaches:
wherein systematically executing the plurality of transactions comprises: iteratively executing, during the memory monitoring session, at least one transaction of the plurality of transactions a plurality of times in the runtime environment (see CROSBY [0012-0013], [0027-0028], [0033], [0039], and [0069-0072] as taught above in reference to claim 1 for monitoring the memory utilization of an application over time to clearly identify memory leaks or other anomalies and recording memory allocations and releases 
wherein iteratively executing the at least one transaction comprises generating the plurality of memory allocation requests corresponding to the at least one transaction (see CROSBY [0027] and [0045-0046] as taught above in reference to claim 1, where memory allocations are sampled to determine characteristics of the memory utilization for any particular object class).
Regarding claim 3, CROSBY in view of VASWANI, SEIDMAN, and WINTERGERST ‘366 teaches the elements of claim 2 as outlined above. CROSBY also teaches wherein periodically capturing the metrics associated with the iterative execution of the at least one transaction during the memory monitoring session comprises capturing the metrics at least at a beginning and at an end of the memory monitoring session, and at least one time during the memory monitoring session (see CROSBY [0012-0013], [0033], and [0069-0072] as taught above in reference to claim 1, where samples of the memory allocations are taken continuously as the application is running (e.g. every Nth allocation is sampled)).
Regarding claim 5, CROSBY in view of VASWANI, SEIDMAN, and WINTERGERST ‘366 teaches the elements of claim 1 as outlined above. CROSBY also teaches associating the metrics corresponding to the each of the plurality of transactions with the corresponding unique identifier (see CROSBY [0034] as taught above in reference to claim 1 for the recording of the allocation including the 
Regarding claim 8, CROSBY in view of VASWANI, SEIDMAN, and WINTERGERST ‘366 teaches the elements of claim 1 as outlined above. CROSBY also teaches: 
wherein identifying the set of transactions that are impacted due to the suspected memory allocations comprises: populating the metrics generated on execution of the plurality of transactions, wherein populating comprises associating the metrics as per corresponding transaction of the plurality of transactions (see CROSBY [0012-0013], [0027-0028], [0033], [0064], and [0069-0072] as taught above in reference to claim 1, where the memory utilization is monitored over time to identify memory leaks or other anomalies and memory allocations and releases are recorded as they occur over time, where samples of the memory allocations are taken continuously as the application is running to easily recognize anomalous behavior; [0052] also teaches the number of live/reachable objects in each object class is displayed over time; [0066] teaches isolating the cause of the memory leak in the application to subroutines 460, 462, and 464, where within subroutine 456 (see FIG. 4B), there are multiple locations at which the objects are instantiated; see also FIG. 3C)
identifying memory trends associated with the suspected memory allocations based on a comparison of the periodically captured metrics generated during the iterative executing of the at least one transaction in terms of the count and size of each type or class of memory allocations (see CROSBY [0052-0053] as taught above in reference to claim 1, where the number of live/reachable objects in each object class is monitored to determine continually increasing number of live objects over time and distinguish objects that are inadvertently consuming more and more memory (i.e. memory leaks); [0067] also teaches determining the growth of memory being consumed by each object class; [0034] also teaches class of the object is recorded to facilitate the presentation of memory utilization trends and statistics based on object class; FIG. 3A-3C depicts presentation of memory utilization trends over time, and [0053] also teaches organizing and presenting the memory utilization trends based on object class).
	Regarding claim 10, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
	Regarding claim 13, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138